 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL NIVARD BEATON,                                   Case No.: 1:19-cv-01513-LJO-SKO

12                      Plaintiff,
                                                           ORDER GRANTING APPLICATION TO
13          v.                                             PROCEED IN FORMA PAUPERIS AND
                                                           DIRECTING PAYMENT
14   AMAZON.COM, INC.,                                     OF INMATE FILING FEE BY THE
                                                           CALIFORNIA DEPARTMENT OF
15                      Defendant.                         CORRECTIONS

16                                                         (Doc. 2)

17
            Plaintiff is a state prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has
18
     requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.) Plaintiff
19
     has made the showing required by § 1915(a) and accordingly, the request to proceed in forma
20
     pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this
21
     action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount
22
     of twenty percent of the preceding month’s income credited to Plaintiff’s trust account. The
23
     Director of the California Department of Corrections is required to send to the Clerk of Court
24
     payments from Plaintiff’s account each time the amount in the account exceeds $10.00, until the
25
     statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
26
            As to the status of his complaint, Plaintiff is advised that, pursuant to 28 U.S.C. §
27
     1915(e)(2), the court must conduct an initial review of every pro se complaint proceeding in
28
                                                       1
 1   forma pauperis to determine whether it is legally sufficient under the applicable pleading

 2   standards. The court must dismiss a complaint, or portion thereof, if the court determines that the

 3   complaint is legally frivolous or malicious, fails to state a claim upon which relief may be

 4   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

 5   1915(e)(2). If the court determines that the complaint fails to state a claim, leave to amend may

 6   be granted to the extent that the deficiencies in the complaint can be cured by amendment.

 7   Plaintiff’s complaint will be screened in due course.

 8            If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff

 9   with the requisite forms and instructions to request the assistance of the United States Marshal in

10   serving the defendants pursuant to Federal Rule of Civil Procedure 4.

11            Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:

12            1.      Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED.

13            2.      The Director of the California Department of Corrections or his designee

14   shall collect payments from Plaintiff’s prison trust account in an amount equal to twenty

15   per cent (20%) of the preceding month’s income credited to the prisoner’s trust account,

16   and shall forward those payments to the Clerk of Court each time the amount in the

17   account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00

18   has been collected and forwarded to the Clerk of Court. The payments shall be clearly

19   identified by the name and number assigned to this action.

20            3.      The Clerk of Court is directed to serve a copy of this order and a copy of
21   Plaintiff’s in forma pauperis application on the Director of the California Department of

22   Corrections, via the court’s electronic case filing system (CM/ECF).

23            4.      The Clerk of Court is directed to serve a copy of this order on the Financial

24   Department, U.S. District Court, Eastern District of California, Sacramento Division.

25
     IT IS SO ORDERED.
26
27   Dated:        October 29, 2019                              /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                      2
